[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-12907                  MARCH 14, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                  D. C. Docket No. 04-00563-CR-T-23MAP

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

ELIAS BARRIOS DELAROSA,
a.k.a. Elias Barrios,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (March 14, 2006)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Elias Barrios DeLaRosa appeals his 135-month sentence for possession with
intent to distribute 5 kilograms or more of cocaine while aboard a vessel subject to

the United States’s jurisdiction, in violation of 46 App. U.S.C. §§ 1903(a), (g); 18

U.S.C. § 2; and 21 U.S.C. § 960(b)(1)(B)(ii), and conspiracy to possess with intent

to distribute 5 kilograms or more of cocaine while aboard a vessel subject to the

United States’s jurisdiction, in violation of 46 App. U.S.C. §§ 1903(a), (g), & (j),

and 21 U.S.C. § 960(b)(1)(B)(ii). DeLaRosa argues that he should have received a

minor-role reduction pursuant to U.S.S.G. § 3B1.2.

      We have held that a district court’s determination of a defendant’s role in an

offense is a finding of fact, to be reviewed for clear error. United States v. De

Varon, 175 F.3d 930 (11th Cir. 1999) (en banc). The guidelines allow a court to

decrease a defendant’s offense level by two points if the court finds the defendant

was a minor participant. U.S.S.G. § 3B1.2(b). A defendant who “is less culpable

than most other participants, but whose role could not be described as minimal” is

a minor participant. U.S.S.G. § 3B1.2, comment. (n.5). Under the requisite

standards articulated in De Varon, we cannot say that the district court clearly erred

in denying the downward departure here.

      AFFIRMED




                                           2